Case 1:19-cv-00221-TSK-JPM Document 17 Filed 03/05/21 Page 1 of 2 PageID #: 1234



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 TONYA ROBERTSON,

             Plaintiff,

       v.                             Civil Action No. 1:19-CV-221
                                           (Judge Kleeh)

 ANDREW M. SAUL, COMMISSIONER
 OF SOCIAL SECURITY,

             Defendant.

  ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 16], GRANTING
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], DENYING
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 11] AND
                DISMISSING THIS MATTER WITH PREJUDICE

       Pursuant to 28 U.S.C. §636(b)(1)(B), Fed. R. Civ. P. 72(b)

 and Local Court Rule 4.01(d), the Court referred this Social

 Security action to United States Magistrate James P. Mazzone with

 directions to submit proposed findings of fact and a recommendation

 for disposition.

       On October 26, 2020, Magistrate Judge Mazzone filed his Report

 and    Recommendation     (“R&R”),    and   directed    the   parties,    in

 accordance with 28 U.S.C. §636(b)(1) and Fed. R. Civ. P. 6(e), to

 file any written objections with the Clerk of Court within fourteen

 (14) days after being served with a copy of the R&R [Dkt No. 16].

 He further advised the parties that failure to file objections

 would result in a waiver of the right to appeal from the judgment

 of this Court [Id. at 16].       The parties did not file objections.
Case 1:19-cv-00221-TSK-JPM Document 17 Filed 03/05/21 Page 2 of 2 PageID #: 1235



       Upon consideration of Magistrate Mazzone’s recommendation and

 having received no written objections, 1 the Court accepts the R&R

 in its entirety and finds that the Administrative Law Judge’s

 decision, concluding that Plaintiff was not disabled within the

 meaning of the Social Security Act, is supported by substantial

 evidence.    Accordingly, the Court

       1) GRANTS the Commissioner’s motion for summary judgment [Dkt.

          No. 14];

       2) DENIES the Plaintiff’s motion for summary judgment [Dkt.

          No. 11]; and

       3) DISMISSES the Complaint [Dkt. No. 1] and this civil action

          WITH PREJUDICE; and

       4) ORDERS this matter stricken from the docket of this Court.

       It is so ORDERED.

       Pursuant to Fed.R.Civ. P. 58, the Court DIRECTS the Clerk of

 Court to enter a separate judgment order and to transmit copies of

 this Order to counsel of record.


 DATED: March 5, 2021

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE

 1
  Robertson’s failure to object to the Report and Recommendation
 not only waivers her appellate rights in this matter, but also
 relieves the Court of any obligation to conduct a de novo review
 of the issues presented. See Wells v. Shriners Hospital, 109 F.3d
 198, 199-200 (4th Cir. 1997); Thomas v. Arn, 474 U.S. 140, 148-53
 (1985).
                                       2
